Citation Nr: 1332120	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-31 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant has been a member of the National Guard and he served on active duty in the United States Army from January 2004 to April 2005, including service in Iraq; he was awarded the Combat Infantryman's Badge and the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA) in April 2009, and October 2009.

In August 2012, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  The transcript from that hearing is in the claims file.  Subsequent to the hearing, the appellant submitted evidence directly to the Board in September 2012.  This evidence consisted of a copy of a private audiogram dated in September 2012, plus copies of August 2010 VA treatment records that were duplicative of records in the claims file.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Therefore, the case is ready for appellate review.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA currently contains evidence pertinent to the claims - namely, VA treatment records (CAPRI) dated between July 2010 and March 2011.

Service connection for bilateral hearing loss was originally denied in a May 2006 rating decision.  The Veteran was notified of the denial that same month, but he did not appeal.  The May 2006 rating decision, therefore, represents the last final action on the merits of the service connection claim for bilateral hearing loss.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The May 2006 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the May 2006 rating decision constitutes new and material evidence.

As reflected in the October 2009 rating decision and the July 2010 Statement of the Case (SOC), the RO addressed the bilateral hearing loss issue on the merits after a de novo review of the claim.  However, before reaching the merits of the claim for service connection for bilateral hearing loss, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in a May 2006 rating decision; the Veteran did not appeal that rating decision.

2.  The evidence received since the May 2009 rating decision, when presumed credible and when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the claim.

3.  Service connection for varicose veins of the right and left legs was granted in a March 2012 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for varicose veins.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the appellant's claim for service connection for bilateral hearing loss is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Additional evidence submitted subsequent to the May 2006 rating decision that denied the appellant's claim for service connection for bilateral hearing loss is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The Board lacks jurisdiction over the issue of entitlement to service connection for varicose veins because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  New and Material Evidence Claim

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).   

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for bilateral hearing loss; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for bilateral hearing loss is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the bilateral hearing loss service connection claim, such error was harmless and will not be further discussed.  

B. The Merits of the Claim

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The appellant's claim of entitlement to service connection for bilateral hearing loss was initially denied by a May 2006 rating decision which became final.  38 C.F.R. § 20.1103.  This is so because the Veteran did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his hearing loss claim within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The May 2006 rating decision is also the last time the appellant's hearing loss claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the May 2006 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for bilateral hearing loss was denied in essence because his hearing loss did not meet the standard delineated in 38 C.F.R. § 3.385; any new and material evidence must relate to this.  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence considered by the RO in making its May 2006 decision included the appellant's DD Form 214; his service medical treatment records; his October 2005 application for benefits; and the report from his November 2005 VA audiometric examination.  The appellant's service medical treatment records do not reflect hearing loss meeting the requirements of 38 C.F.R. § 3.385.  Likewise, the November 2005 VA audiometric examination did not demonstrate hearing loss meeting the requirements of 38 C.F.R. § 3.385.  

The evidence added to the record subsequent to the issuance of the May 2006 rating decision includes written statements from the appellant; written statements from the appellant's employer and coworkers; the reports from VA examinations conducted in October 2008, September 2009, and March 2011; and private audiograms dated in October 2009, and September 2012.

The puretone threshold results from the September 2009 VA examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
10
10
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Neither ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

Five weeks later, the puretone threshold results from the October 2009 private testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
30
50
LEFT
35
30
35
60
50

It does not appear that speech recognition testing was performed.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The puretone threshold results from the September 2012 private testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
75
75
LEFT
65
60
70
75
75

Speech recognition testing was apparently performed, but it is unclear whether that testing was Maryland CNC testing.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The private audiograms are new as they were not previously of record.  These reports are also material as they provide information on the question of whether the Veteran's current bilateral hearing loss meets the standard delineated in 38 C.F.R. § 3.385.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  Since the evidence is both new and material, reopening the claim of entitlement to service connection for bilateral hearing loss is warranted.  The bilateral hearing loss service connection claim having been reopened, that claim for service connection is addressed in the REMAND section below.

II.  Varicose Veins Claim

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

The Veteran's claim for service connection for varicose veins was granted in a rating decision issued by the RO in March 2012 (the RO granted service connection for the condition with a separate evaluation assigned for each leg).  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for varicose veins because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's varicose vein claim.  Therefore, that issue is dismissed, without prejudice.


ORDER

New and material evidence has been presented and the claim for service connection for bilateral hearing loss is reopened.

The appeal as to the issue of entitlement to service connection for varicose veins is moot and that issue is dismissed for lack of jurisdiction.



REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

During his August 2012 Travel Board hearing, the appellant stated that he had to undergo hearing testing every year at his place of employment; he specifically stated that he had undergone testing in 2011.  To date, the evidence of record includes private audiograms dated in 2009, and 2012.  On remand, the tests from 2005 to 2008, and 2010-2011, if any, should be obtained and associated with the claims file.  

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, for all private audiograms of record, it must be determined if speech recognition testing was accomplished, and, if so, whether the test used was Maryland CNC.

Turning to the VA evidence of record, the appellant underwent a VA audiology consultation on August 20, 2010.  The appellant was found to need hearing aids as a result of that consultation, which included audiometric testing.  However, the audiogram results have not been included in the evidence of record.  The August 2010 audiologist stated that the audiogram is available under 'Tools' and 'Audiogram Display'.  On remand, that audiogram must be included in the evidence of record.  In addition, all outstanding VA treatment records must be obtained and associated with the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records should be obtained and associated with the claims file.

Review of the evidence of record reveals that there is confusion about what is the exact status of the appellant's hearing loss vis-à-vis the requirements of 38 C.F.R. § 3.385.  In-service and VA audiometric testing of the appellant has indicated that the appellant has normal hearing or mild hearing loss at worst, while private testing indicates the existence of much more severe hearing deficits in each ear.  The most recent VA audiometric examination led to an opinion that puretone and word recognition scores were not suitable for rating purposes because of poor reliability; the examiner thought that prior testing might be inaccurate with inflated results and opined that the appellant demonstrated pseudohypoacusic behavior.  

In addition, the March 2011 test results indicated that the appellant had normal outer hair cell function of the cochlea.  However, the August 2010 VA audiology consultation yielded findings that suggested abnormal outer hair cell function bilaterally.  On remand, an opinion from an otolaryngologist should be obtained in order to resolve these discrepancies.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Put the August 20, 2010 audiogram results in the claims file.  This means the auditory threshold, in decibels, for the frequencies of 500, 1000, 2000, 3000, 4000 Hertz decibels and the speech recognition scores if (Maryland CNC Test) was performed.

3.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any hearing loss since 2005.  After securing the necessary release(s), obtain any such available records that have not been previously secured.

In particular, seek audiograms performed at his place of employment for the years 2005-2008, 2010, 2011, and 2013, as well as all VA records dated since March 2011.

4.  For each private audiogram of record, contact the provider who conducted the test and ascertain if any speech recognition testing was accomplished, and, if so, whether the test used was Maryland CNC.  Document the responses in the claims file.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an otolaryngologist to review the claims file, including all pertinent medical records and a copy of this remand, and provide a written opinion as to the etiology, extent and onset date of the Veteran's claimed hearing loss.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available must be printed and associated with the paper claims file so they can be available to the reviewer.

The otolaryngologist must state whether the Veteran's has defective hearing in each ear that meets the requirements of 38 C.F.R. § 3.385 (auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent) and state the reasons for such an opinion.  

The opinion must include a discussion of the audiograms of record, to include those dated in October 2004 (Army), December 2004 (Army), November 2005 (VA C&P), September 2009 (VA C&P), October 2009 (private), August 2010 (VA treatment) and September 2012 (private), as well as any other audiogram added to the record.  The opinion must also discuss the findings of the March 2011 VA audiologist examination/opinion.  

The opinion must also include a discussion of the Veteran's statements regarding his problems with hearing loss and how his service-connected tinnitus affects his ability to hear, as well as a discussion of the descriptions of the Veteran's hearing loss symptoms that were submitted by coworkers of the Veteran.  The effect and significance, if any, of in-service and post-service noise exposure must be delineated by the otolaryngologist.

Specifically, the otolaryngologist must address the following questions:

a. On the basis of the clinical record and the known development characteristics of any diagnosed hearing loss, can it be concluded that any such currently diagnosed hearing loss existed at the time of Veteran's separation from service in April 2005?  Within one year of the April 2005 service separation?  The otolaryngologist must discuss the Veteran's description of his in-service hearing loss.

b. When is the first documented record of the existence of hearing loss that meets the standard set out in 38 C.F.R. § 3.385 for the Veteran?  Are those test results reliable?  Why or why not?  The otolaryngologist must discuss all hearing testing of record, to include any inter-test or intra-test discrepancies observed.  The otolaryngologist must also discuss the Veteran's description of his exposure to acoustic trauma during service and his post-service problems with hearing.

c. If the Veteran's currently claimed hearing loss meets the standard set out in 38 C.F.R. § 3.385, is that hearing loss etiologically related to any incident of service (such as exposure to weapon fire or explosions) or to a service-connected disability (such as tinnitus or PTSD), or is the claimed hearing loss more likely due to some other cause or causes, including post-service noise exposure?

Note:  In assessing the relative likelihood as to origins and etiology of the Veteran's hearing loss, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss is causally or etiologically related to the Veteran's active service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the nature, severity and onset of the Veteran's current claimed bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the reviewing physician concludes that an examination of the Veteran is needed and/or an audiometric examination is needed before an opinion can be rendered, schedule the Veteran for said examination(s).

8.  Upon receipt of the VA reviewer's report and any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA reviewer or examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

9.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim.  Ensure that all theories of service connection are considered.

10.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


